--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


First Note Security Agreement
GENERAL SECURITY AGREEMENT


THIS SECURITY AGREEMENT is made as of the __________ day of February, 2012 (the
“Security Agreement”)


BETWEEN:


 
FIRST LIBERTY POWER CORP., a Nevada corporation with its principal offices at
7251 West Lake Mead Boulevard, Suite 3900, Las Vegas, Nevada 89128

(the “Debtor”)


AND:


TANGIERS INVESTORS, LP, a Delaware limited partnership with principal offices at
402 West Broadway, Suite 400, San Diego, California 92101
(the “Secured Party”)


WHEREAS:


A.           By the terms of that certain Note Purchase Agreement, dated
February __, 2012 (the “Agreement”) and that certain Convertible Secured
Promissory Note, dated February __, 2012 (the “Secured Note”) between the Debtor
and the Secured Party (the “Secured Note”) the Secured Party agreed to transfer
to Debtor the sum of One Hundred Thousand Dollars ($100,000.00) to Debtor in
exchange for Debtor’s issuance of the Secured Note (in the stated principal
amount of $102,500.00 with interest in arrears on the unpaid principal balance
at an annual rate equal to eight percent (8.00%)) and a grant of the security
interest in favour of Secured Party as provided by this Security Agreement. This
General Security Agreement is to secure the First Note (as identified in the
Agreement).
 
B.           Debtor warrants and represents that it owns and holds and will own
and hold upon issuance of the Secured Note and the grant of the security
interest provided hereby, all right, title, and interest to Five Hundred
Thousand (500,000) unrestricted, freely-tradable shares of NECA (the “Subject
Shares”) and the parties hereto agree that in the event that the outstanding
balance of this Secured Note is reduced as a result of the Debtor’s payments to
the Secured Party or in the event that the Secured Party successfully completes
the conversion of the Secured Note then, provided that there is no outstanding
default, the number of Subject Shares securing the Secured Note shall be reduced
in increments of one hundred thousand (100,000) share amounts. The Debtor
warrants and represents that: it is not and has not been, directly or
indirectly, at any time in the 90 days immediately preceding the date of this
General Security Agreement, an “affiliate” of NECA.


C.           All of the representations and warranties made by Debtor and
contained in the Secured Note are incorporated by reference herein.

 
 
Note No. 1  -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
1

--------------------------------------------------------------------------------

 
 
D.           The parties intend this Security Agreement to secure the
obligations of Debtor as recited in the Secured Note.


E.           The Debtor and the Secured Party acknowledge and agree that
coincident with the execution and delivery of this General Security Agreement,
the parties have also entered into that certain Escrow Agreement, dated February
__, 2012 (the “Escrow Agreement”) wherein the Debtor has agreed to deposit the
Collateral (described herein) with the Escrow Agent in accordance with the
Escrow Agreement.


F.           The Debtor warrants and represents that at all times hereunder, the
Debtor owns all right, title, and interest to the Subject Shares with full power
to convey title to the Subject Shares and that the Subject Shares are not
encumbered by any equitable or legal interest or claim of any third party.


FOR VALUE RECEIVED, the Debtor hereby covenants, agrees, warrants, represents,
acknowledges and confirms to and with the Secured Party and creates and grants
the mortgage, charges and security interests hereinafter set forth, and the
parties hereto covenant and agree with each other, as follows:


1.  
DEFINITIONS.



1.1  
In this Security Agreement unless there is something in the subject matter or
the context necessarily inconsistent therewith, the expressions following shall
have the following meanings, namely:



 
 
(a)
“Affiliate” means an officer, director, or directly or indirectly, a 10% or more
stockholder with such meaning as set forth in Rule 144(a)(1) of the 1933 Act.

 
 
(b)
“Business Day” means a day on which the New York Stock Exchange is open for
business.

 
 
(c)
“Current Assets” means all cash, accounts receivable, inventory and other assets
that are likely to be converted into cash, sold, exchanged or expended in the
normal course of business within one year or less.

 
 
(d)
“Current Liabilities” means debts that are or will become payable within one
year or one operating cycle, whichever is longer, and which will require Current
Assets to pay.  They usually include accounts payable, accrued expenses,
deferred revenue and the current portion of long-term debt.

 
 
(e)
“Current Ratio” means the ratio of Current Assets to Current Liabilities.

 

 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
2

--------------------------------------------------------------------------------

 

 
(f)
“Indebtedness” means the indebtedness of Debtor to the Secured Party as recited
in the Secured Note including without limitation principal, interest and all
costs, charges and expenses of the Secured Party in respect thereof.

 
 
(g)
“Liabilities” means, without duplication:

 
(i)           any obligations payable which under generally accepted accounting
principles is shown on the balance sheet as a liability (excluding provisions
for deferred income taxes and other provisions or reserves to the extent that
such provisions or reserves did not constitute an obligation), except for
Subordinated Shareholders Loans;
 
(ii)           indebtedness secured by any mortgage or lien existing on property
owned subject to such mortgage or lien, whether or not the indebtedness secured
thereby shall have been assumed;
 
(iii)           guarantees, endorsements and other contingent liabilities
(whether direct or indirect) in connection with the obligations, stock or
dividends of any person, firm or corporation;
 
(iv)           obligations under any contracts for the making of loans, advances
or capital contributions to any person, firm or corporation, or for the purchase
of any property from any person, firm or corporation, in each case in order to
enable such person, firm or corporation primarily to maintain working capital,
net worth or any other balance sheet condition or to pay debts, dividends or
expenses.
 
 
(h)
“Lien” includes a mortgage, charge, lien, security interest or encumbrance of
any sort on an asset, and includes conditional sales contracts, title retention
agreements, capital trusts and capital leases.

 
 
(i)
“1933 Act” shall mean the Securities Act of 1933, as amended.

 
2.  
SECURITY INTEREST

 
For the consideration aforesaid and as security for the payment and performance
of the Obligations (as hereinafter defined), the Debtor does hereby:


 
(a)
all right, title, and interest to Five Hundred Thousand (500,000) unrestricted,
freely-tradable shares of New America Energy Corp, a Nevada corporation (the
“Subject Shares” or “Collateral”)) and the parties hereto agree that in the
event that the outstanding balance of this Secured Note is reduced as a result
of the Debtor’s payments to the Secured Party or in the event that the Secured
Party successfully completes the conversion of the Secured Note then, provided
that there is no outstanding default, the number of Subject Shares securing the
Secured Note shall be reduced in increments of one hundred thousand (100,000)
share amounts  and granting the Debtor the right to file a Financing Statement
(U.C.C. 1) now and at any time hereafter.

 
All of the Subject Shares shall be deposited with the Escrow Agent in accordance
with the Escrow Agreement.

 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
3

--------------------------------------------------------------------------------

 
 
3.  
OBLIGATIONS SECURED

 
The security interests herein created (the “Security Interest”) are and shall be
general and continuing security for the payment of all indebtedness and
liability of Debtor owed to the Secured Party, matured or not, extended or
renewed, wheresoever and howsoever incurred, and any ultimate balance thereof
(all of which indebtedness, liability, and obligations are hereinafter
collectively called the “Obligations”).
 
4.  
ATTACHMENT

 
The Debtor acknowledges that the Security Interest attaches upon the execution
of this Security Agreement (or in the case of any after acquired property, at
the time of acquisition thereof), that value has been given, and that the Debtor
has, or in the case of after acquired property will have at the time of
acquisition, rights in the Collateral.
 
5.  
NEGATIVE COVENANTS

 
Notwithstanding any other provision contained in this Security Agreement, the
Debtor will not without the express written consent of the Secured Party:
 
(a)
sell, transfer, dispose of or in any way part with an interest in the Collateral
or enter into or cause to become a party to any oral or written agreement that
could result in the transfer, assignment or sale of the Collateral.



(b)
create or cause any other person to create or impose, any mortgage, lien, or
other encumbrance on or to the Collateral or any portion thereof.



6.  
FINANCIAL STATEMENTS

 
6.1  
Financial Statements

 
The Debtor shall, upon request of the Secured Party, deliver or cause to be
delivered to the Secured Party within 20 days of its receipt of a written
request from the Secured Party, a Certificate of Reliance and containing such
assurances as the Secured Party may reasonably request as to the status of the
Collateral and the Debtor’s adherence to this Security Agreement and the terms
hereof until the Secured Note has been paid in full.
 
7.  
DEFAULT

 
7.1  
Events of Default


 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
4

--------------------------------------------------------------------------------

 

 
7.2  
The occurrence of any of the following events shall constitute default
hereunder, if such events are not cured by the Debtor within fifteen (15) days
following written notice from Secured Party:

 
(a)
the occurrence of an Event of Default (as defined in this Security Agreement or
the Note); and

 
(b)           a breach of any of the terms of this Security Agreement.
 
8.  
ENFORCEMENT

 
Upon any default under this Security Agreement, subject to the provisions of the
Subordination Agreement, the security hereby constituted will immediately become
enforceable.  To enforce and realize on the security constituted by this
Security Agreement the Secured Party may take any action permitted by law or in
equity, as it may deem expedient, and in particular, but without limiting the
generality of the foregoing, the Secured Party may elect to repossess the
Collateral and may effect a transfer of the Collateral into the name of the
Secured Party and dispose of the Collateral as it reasonably determines to
offset any damages and in payment of any amounts due the Secured Party as
provided by the Note and otherwise.
 
   9.   NOTICE
 
Notice may be given by any party in writing and shall be well and sufficiently
given if sent by prepaid registered mail, by delivery, or by facsimile
transmission to the party for whom it is intended, at the address or transmitted
to the facsimile number herein provided, or to such other address or to such
other facsimile number as may be set forth in any notice given pursuant to these
notice provisions from time to time.  Any such notice shall be deemed to have
been given and received:
 
(a)  
if delivered, when delivered;

 
(b)  
if mailed by prepaid registered mail when there is no known or anticipated
disruption of postal services, on the third Business Day following that on which
it was mailed; and

 
(c)  
if sent by facsimile transmission, on the close of business on the day on which
it was transmitted.

 
 10.  
SATISFACTION AND DISCHARGE

 
The Debtor shall be entitled to a release and discharge of this Security
Agreement: (i) upon full payment and satisfaction of all obligations recited in
the Note, or (ii) upon full payment and satisfaction of the Secured Note.
 



 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
5

--------------------------------------------------------------------------------

 
 
 
 11.  
ENUREMENT AND SURVIVAL

 
This Security Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, personal representatives,
successors and permitted assigns.  All of the representations and warranties
made in this Security Agreement and those made in the Secured Note shall survive
the execution and delivery of this Security Agreement and the Secured Note and
continue until all obligations recited in the Secured Note have been satisfied
in full.
 
12.  
INTERPRETATION

 
12.1  
Defined Terms

 
In this Security Agreement:
 
(a)  
“Collateral” means all rights and interests in an to the Collateral including,
but not limited to, all dividends accruing thereby.

 
(b)  
“Debtor” and the personal pronoun “it” or “its” and any verb relating thereto
and used therewith shall be read and construed as required by and in accordance
with the context in which such words are used depending upon whether the Debtor
is one or more individuals, corporations or partnerships and, if more than one,
shall apply to and be binding upon each of them jointly and severally.

 
12.2  
General and Survival

 
Words and expressions used herein that have been defined hereby shall be
interpreted in accordance with their respective meanings given hereby whether
expressed herein with or without initial capital letters and whether in the
singular or the plural unless otherwise defined herein or unless the context
otherwise requires, and wherever the context so requires in this Security
Agreement the singular shall be read as if the plural were expressed, and
vice-versa, and the provisions hereof shall be read with all grammatical changes
necessary dependent upon the person referred to being a male, female, firm or
corporation.  All of the representations made in this Security Agreement shall
survive and continue for a period of three (3) years after the date hereof.
 
12.3  
Severability

 
Should any provision of this Security Agreement be declared or held invalid or
unenforceable in whole or in part or against or with respect to the Debtor by a
court of competent jurisdiction, such invalidity or unenforceability will not
affect the validity or enforceability of any or all of the remaining provisions
of this Security Agreement which will continue in full force and effect and be
construed as if this Security Agreement had been executed without the invalid or
unenforceable provision.

 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
6

--------------------------------------------------------------------------------

 
 
12.4  
Headings and Exhibit

 
The headings of the sections and clauses of this Security Agreement have been
inserted for reference only and do not define, limit, alter or enlarge the
meaning of any provision of this Security Agreement.  Exhibit A attached hereto
is incorporated by reference herein.
 
12.5  
Governing Law

 
This Security Agreement shall be governed by the laws of Nevada as if this
Security Agreement were executed and all actions contemplated under the Note,
this Security Agreement, and both of them were fully performed within the State
of Nevada.
 
12.6  
Entire Agreement

 
This Security Agreement supersede all prior agreements, whether written or oral,
between the parties hereto or thereto with respect to their subject matter and
constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to such subject matter.  This Security
Agreement may not be amended, supplemented or otherwise modified except by the
written agreement executed by the party to be charged with amendment.
 
13. MISCELLANEOUS
 
(a)  
The Debtor hereby authorizes the Secured Party to file such financing statements
and financing change statements as the Secured Party may deem appropriate to
perfect on an ongoing basis and continue the Security Interest.

 
[The remainder of this page has been left intentionally blank.]

 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
7

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF this Security Agreement has been executed as of the day and
year first above written.


TANGIERS INVESTORS, LP








 
By:
_________________________

 
Michael Sobeck





 
FIRST LIBERTY POWER CORP.





 
By:
_________________________





 
Name:
_________________________





 
Title:
_________________________





 
WITNESS:
_________________________





 
NAME OF WITNESS:   ______________________







[SIGNATURE PAGE TO GENERAL SECURITY AGREEMENT]




 

 
 
Note No. 1 -- Security Agreement to
Convertible Secured Promissory Note
February 2012: Tangiers Investors, LP
 
8

--------------------------------------------------------------------------------

 
